Citation Nr: 0909199	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-26 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the left knee with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, granted the 
Veteran's claims for service connection for derangement of 
both knees, and assigned a noncompensable rating for both 
knees, effective February 11, 2005.  The case was later 
transferred to the RO in St. Petersburg, Florida.  In May 
2006, the RO in St. Petersburg, Florida, assigned an initial 
evaluation of 10 percent disabling for derangement of the 
right knee, and assigned an evaluation of 10 percent 
disabling for derangement of the left knee with degenerative 
joint disease, effective February 11, 2005.

In February 2009, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (video 
conference hearing); a copy of the transcript is associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the claims of entitlement to an initial 
rating in excess of 10 percent for internal derangement of 
the right knee, and entitlement to an initial rating in 
excess of 10 percent for internal derangement of the left 
knee with degenerative joint disease.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran was last provided with a VA examination of his knees 
in November 2006.

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
Therefore, on remand, the VA examiner is requested to 
consider and report on any functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.

The Board notes that a Veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 (Recurrent subluxation or 
lateral instability of the knee).  VAOPGCPREC 23-97; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Such a rating would be 
applicable here if, as the Veteran stated at his February 
2009 hearing before the undersigned Veterans Law Judge, a 
medical professional has found that he has arthritis in both 
of his knees.  The Board notes that, in a May 2006 rating 
decision, the RO included degenerative joint disease 
(osteoarthritis) as a part of the Veteran's service connected 
left knee condition.  However, additional information is 
required before ratings under both of these Diagnostic Codes 
can be assigned.

In a December 2006 VA treatment record, a VA clinician noted 
that the Veteran's right knee subluxes frequently, and has 
slight lateral instability.  Under Diagnostic Code 5257, a 
rating of 10 percent is to be applied for slight recurrent 
subluxation or lateral instability, a rating of 20 percent 
for moderate recurrent subluxation or lateral instability is 
and a rating of 30 percent is to be applied severe recurrent 
subluxation or lateral instability.  On remand, the examiner 
is asked to determine whether the Veteran's recurrent 
subluxation or lateral instability of the right knee is 
slight, moderate, or severe.  If recurrent subluxation or 
lateral instability are present in the Veteran's left knee, 
the examiner should also note whether they are slight, 
moderate, or severe.

The Board also notes that separate ratings under Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  On remand, the examiner is asked to 
measure the flexion and extension of the Veteran's knees.  

On remand, the Agency of Original Jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for the 
Veteran's knees which are not already of record. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for his bilateral knee 
conditions since December 2006, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records are futile, notations 
to that effect should be annotated in the 
claims folder.

2.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination by an appropriate specialist 
to determine the nature and severity of 
his bilateral knee conditions.  All 
indicated tests and studies should be 
undertaken.  The claims file should be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner's report 
should indicate that he has reviewed the 
claims file.  Upon examination, the 
examiner should determine whether the 
Veteran has recurrent subluxation or 
lateral instability for each knee, and, if 
so, whether it is best characterized as 
slight, moderate, or severe in each knee.  
The examiner should determine whether the 
Veteran has cartilage, semilunar, 
dislocated, with frequent episodes of 
locking, pain, and effusion into the joint 
in each knee.  The examiner should also 
determine the range of motion, expressed 
in degrees of flexion and extension, for 
both knees.  These determinations should, 
if feasible, be expressed in terms of the 
degree of functional loss, if any, 
resulting from pain on undertaking motion, 
and the degree, if any, of weakened 
movement, excess fatigability, or 
incoordination.  Finally, if the Veteran 
has any other disabilities of either knee, 
the examiner is asked to note them.

3.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to an initial disability 
rating in excess of 10 percent for 
internal derangement of the right knee, 
and for entitlement to an initial 
disability rating in excess of 10 percent 
for internal derangement of the left knee 
with degenerative joint disease.  To this 
end, the AOJ should consider whether the 
Veteran's service-connected right and left 
knee disabilities should be rated under 
Diagnostic Codes 5257, 5260 and 5261.  If 
any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran and 
his representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examinations without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




